                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 LUIGI WARREN,

                Plaintiff,                        Civ. A. No. 17-12472-DLC

        vs.

 THE CHILDREN’S HOSPITAL CORP.,

                Defendant


      DEFENDANT’S NOTICE OF WITHDRAWAL OF MOTION TO IMPOUND

       Please take notice that the defendant withdraws its Motion to Impound (ECF 86). The

opposition to the plaintiff’s motion for leave to amend, which is being filed today, contains no

information that requires impoundment.

                                                     Respectfully submitted,

                                                     THE CHILDREN’S HOSPITAL
                                                     CORPORATION

                                                     By its attorney:

                                                     /s/ Theodore J. Folkman

                                                     Theodore J. Folkman (BBO No. 647642)
                                                     FOLKMAN LLC
                                                     53 State Street, Suite 500
                                                     Boston, MA 02109
                                                     (617) 219-9664
                                                     ted@folkman.law
Dated: May 18, 2020
